Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-21-00004-CV

                             IN RE Scott KEHOE and Tana Kehoe, Relators

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: January 13, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

have the power to issue writs of mandamus, but only when “agreeable to the principles of law

regulating those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to

file a petition and record showing “the trial court abused its discretion and that no adequate

appellate remedy exists” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam). Having reviewed the petition and documents included in the appendix,

we conclude relators have not satisfied their burden. Accordingly, we deny the petition and motion

for temporary relief. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM



1
  This proceeding arises out of Cause No. 15-089, styled Richard Wagner, et al., v. Kehoe, Tanita Faye, et al., pending
in the 451st Judicial District Court, Kendall County, Texas, the Honorable Kirsten Cohoon presiding.